Citation Nr: 1045980	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1971.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for a back 
disorder and the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for depression and anxiety are addressed in the remand 
portion of the decision below and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  In April 
2009, the Board denied the Veteran's claim to reopen the issues 
of entitlement to service connection for a back disorder and for 
depression and anxiety.  The Veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010, the Veteran's representative and VA's Office of General 
Counsel filed a Joint Motion requesting that the Court vacate the 
Board's April 2009 decision and remand the case for 
readjudication in compliance with directives specified.  Based on 
the Joint Motion, the Court issued an Order remanding the case to 
the Board.  As such, the Board's April 2009 decision must be 
vacated, and a new decision on this issue will be entered as if 
the April 2009 decision had never been issued.


FINDINGS OF FACT

1.  In June 2003, the RO denied the Veteran's claim of 
entitlement to service connection for a back disorder; the 
Veteran did not perfect an appeal.

2.  Evidence received since the June 2003 rating decision is both 
new and material, and raises a reasonable possibility of 
substantiating the claim of service connection for a back 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a back disorder is new and material, and 
therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue of whether new and material 
evidence has been submitted to reopen his claim of entitlement to 
service connection for a back disorder, because the claim is 
reopened.  As such, this decision poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from February 
1967 to February 1971.  The Veteran submitted a claim of 
entitlement to service connection for a back disorder in February 
2003, claiming that he injured his lower back as the result of a 
fall during basic training and/or because of the rigors of his 
service in the medical field.  Service connection for a back 
disorder was denied in June 2003.  That same month, the Veteran 
received notice of the rating decision and notice of his 
appellate rights.  After submitting additional evidence, another 
rating decision was issued continuing and confirming the denial 
of the claim.  The Veteran submitted a timely notice of 
disagreement in May 2004.  In September 2004, the denial of the 
Veteran's service connection claim was continued in a statement 
of the case.  Thereafter, the Veteran did not perfect an appeal.  
In October 2006, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a back disorder, 
which was denied in May 2007.  After perfecting an appeal, the 
Board denied the claim in April 2009.  The Veteran then appealed 
to the Court.  In June 2010, the Court remanded the Veteran's 
claim to the Board for re-adjudication pursuant to the directives 
of a Joint Motion.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's initial claim of entitlement to 
service connection for a back disorder in a June 2003 rating 
decision.  Evidence in the claims file at the time of the June 
2003 rating decision included the Veteran's service treatment 
records dated from February 1967 to February 1971; a statement 
from a fellow serviceman, dated in February 2003; Social Security 
Administration (SSA) Notice of Award, dated in October 2002; 
private treatment records from various medical facilities and 
practitioner, dated from June 1982 through July 2002; private 
treatment records, dated from May 2003 to June 2003; VA treatment 
records dated in August 2003; and a VA examination report dated 
in September 2003.  

A review of the Veteran's service treatment records did not yield 
complaints of or treatment for a back disorder.  A review of the 
post-service evidence of record revealed current diagnoses of and 
treatment for a back disorder.  These records did not, however, 
contain an etiological opinion relating the Veteran's back 
disorder to his active duty service.

In June 2003, the RO denied the Veteran's claim because the 
evidence then of record did not demonstrate inservice complaints 
of or treatment for a back disorder, and because there was no 
competent medical evidence that this disorder was related to the 
Veteran's active duty service.  After submitting additional 
evidence with respect to a back disorder, the RO issued another 
rating decision in March 2004, confirming and continuing the 
previous denial.  The Veteran filed a timely notice of 
disagreement.  See 38 C.F.R. § 20.201 (2010).  The RO then issued 
the September 2004 statement of the case continuing the denial of 
service connection.  Although receiving notice thereof, the 
Veteran did not submit a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2010).  Accordingly, the June 2003 rating decision 
is final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2010).  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what is 
new and material evidence, rather than a separate determination 
to be made after VA has found that evidence is new and material.  
See Shade v. Shinseki, 2010 WL 4300776 at 7 (Ct. Vet. App. Nov. 
2, 2010).   

If a claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the 
June 2003 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since then to 
determine whether the Veteran's claims for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans, 
9 Vet. App. at 282-83.  

To reopen his claim of entitlement to service connection for a 
back disorder, the Veteran submitted VA treatment records; 
private treatment records from a variety of facilities and 
practitioners; several statements by the Veteran in support of 
his claims; a prescription drug history; a United States Air 
Force Certificate of Commendation; SSA records, including an 
award letter and a medical opinion dated in May 2002; a statement 
from fellow serviceman, dated in June 2005; a statement from a 
friend and fellow serviceman, dated in November 2006; a statement 
from his spouse, dated in May 2007; a service performance report 
dated in December 1970; a statement from a friend, dated in 
February 2008; and the Veteran's testimony at hearing before the 
Board in February 2009.

With respect to the Veteran's statements and testimony since the 
June 2003 rating decision, this evidence is considered competent 
evidence of what he experienced; for example, his statements and 
testimony are competent evidence as to the circumstances 
surrounding his inservice fall, his inservice duties in the 
medical field, and the symptoms he experiences.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Further, as indicated on his 
Form DD 214, the Veteran's military specialty was Medical.  
Moreover, during the hearing before the Board in February 2009, 
the Veteran testified that his inservice duties were similar to 
those of a nurse.  However, after his discharge from active duty 
service, he worked for 18 years as a Dispatcher and Dock 
Supervisor.  Based on this evidence, the Board finds that the 
evidence of record does not demonstrate that the Veteran has the 
requisite knowledge, skill, experience, training, or education to 
render competent medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  
Moreover, this evidence is cumulative of statements of record at 
the time of the June 2003 rating decision and, thus, is not new.  
38 C.F.R. § 3.156.

The evidence submitted since the June 2003 rating decision, other 
than the four lay statements discussed below, did not address 
inservice incurrence of a back disorder, and did not relate the 
Veteran's current back disorder to his active duty service.  
Further, this evidence did not establish a continuity of symptoms 
related to a back disorder since the Veteran's service discharge.  
While the Board finds that this evidence is new, as it was not 
previously submitted for review by VA, such evidence is not 
material as it did not relate to an unestablished fact necessary 
to substantiate the underlying service connection claim.  See 38 
C.F.R. § 3.156(a).

In the June 2005 lay statement, S.M.D. asserted that he and the 
Veteran were stationed together at Robins Air Force Base in 
Warner Robins, Georgia, from 1966 to 1969.  While S.M.D. was 
stationed as Robins Air Force Base, it was his "understanding" 
that the Veteran sustained a back injury while enrolled in 
technical school simulating a rescue.  S.M.D. stated that the 
Veteran missed "several weeks of work" due to his injury.  
S.M.D. then stated that the Veteran's back injury was aggravated 
when the Veteran attempted to "lift a patient while at work."  
S.M.D. concluded by saying that it was his "understanding" that 
the Veteran continued to experience back trouble that resulted in 
multiple post-service back surgeries.

In the November 2006 lay statement, S.M.A., a friend of the 
Veteran's, stated that the Veteran was unable to participate in a 
basketball tournament due to a "back injury" he sustained 
during "technical training school."  After the Veteran's active 
duty service, S.M.A. stated that the Veteran never participated 
in sporting activities, including with his 2 sons.  S.M.A. 
asserted that the Veteran was "never the same" after his active 
duty service due to the "physical pain and emotional stress" he 
endured.  S.M.A. said that he and the Veteran had been friends 
for "many years," and worked for the same employers.

In the May 2007 statement, the Veteran's spouse indicated that 
she and the Veteran met and started dating in 1967.  At that 
time, she asserted that there were "numerous times" the Veteran 
had "trouble" with his back.  She claimed that the Veteran told 
her that he injured his back in basic training.  She then stated 
that they were married in 1970, and that he has undergone three 
back surgeries since then.  After describing some of his current 
symptoms and the effects of his medication, the Veteran's spouse 
reiterated that the Veteran's back problems neither occurred 
before or after his active duty service, but were incurred 
therein.


In a February 2008 lay statement, D.D. stated that he had known 
the Veteran since 1968 and that the Veteran had "difficulties" 
with his back for the entire time D.D. knew him.  D.D. then 
stated that the Veteran never participated in basketball games 
because of his back problems, instead serving as either coach or 
"arbitrator" when fouls were called.

The Board finds that the 4 lay statements associated with the 
Veteran's claims file since June 2003 are new and material 
evidence sufficient to reopen his claim of entitlement to service 
connection for a back disorder.  See 38 C.F.R. § 3.156(a).  The 
lay statements are new because they were not previously submitted 
to VA for consideration.  The lay statements are material because 
they relates to an un-established fact necessary to substantiate 
the claim.  Specifically, the Veteran's claim was denied in June 
2003 because the evidence then of record did not demonstrate an 
inservice injury and did not demonstrate that the Veteran's back 
disorder was related to his active duty service.  In determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Accordingly, for purposes of reopening the Veteran's 
claim, the four lay statements serve as competent and credible 
evidence as to the timing of a back injury and that the Veteran 
experienced a continuity of symptoms after his active duty 
service.  Justus, 3 Vet. App. at 513; see Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining that the 
evidence submitted since the June 2003 rating decision is both 
new and material, the Board took cognizance of whether the 
evidence could, if the claim was reopened, reasonably result in 
the substantiation of the claim with VA's assistance.  Shade, 
2010 WL 4300776 at 7.  


ORDER

New and material evidence having been submitted, the appeal to 
reopen the Veteran's claim of entitlement to service connection 
for a back disorder is reopened.
  



REMAND

Pursuant to his February 2003 claim of entitlement to service 
connection for a back disorder, the Veteran underwent a VA 
examination in September 2003 to ascertain the presence of a back 
disorder and, if so, the etiology and severity thereof.  The 
September 2003 examiner thoroughly reviewed the Veteran's 
complaints, assertions, and relevant medical history.  The 
examiner also performed a physical examination that included a 
review of recent radiological images.  Ultimately, the diagnosis 
was degenerative disc disease, status post laminectomy at L4-L5 
and right sciatic pain with radiculopathy.  The examiner did not, 
however, render an etiological opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007)(holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  The evidence of 
record is otherwise negative for a competent etiological opinion 
addressing the relationship, if any, between the Veteran's 
current back disorder and his active duty service or an event 
therein.  

As such, the Board finds that the evidence of record is 
insufficient for purposes of determining service connection.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  The Board's determination 
that the four lay statements submitted since the June 2003 rating 
decision were competent and credible evidence was only with 
respect to the Veteran's claim to reopen the issue of entitlement 
to service connection for a back disorder.  Justus, 3 Vet. App. 
at 513; Buchanan, 451 F.3d at 1337.  The Board finds that a 
remanded to afford the Veteran an examination is warranted.

Regarding the Veteran's claim to reopen the issue of entitlement 
to service connection for depression and anxiety, he asserted 
that his current depression and anxiety were due to or aggravated 
by his back disorder.  See 38 C.F.R. § 3.310(a) (2010); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds Veteran's claim to reopen the issue of entitlement to 
service connection for 


depression and anxiety is inextricably intertwined with his claim 
of entitlement to service connection for a back disorder.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board 
finds that remanding the Veteran's claim to reopen the issue of 
entitlement to service connection for depression and anxiety is 
warranted for contemporaneous adjudication.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of all identified records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA 
examination to determine the presence of a 
back disorder and, if any present, the 
severity and etiology thereof.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  After 
examination of the Veteran, and a review of 
the Veteran's 


service and post service medical records, and 
with consideration of the Veteran's 
statements and the four lay statements of 
record, the examiner must provide an opinion 
as to whether any back disorder found is 
related to his active duty service or any 
event therein.  The opinion must be 
accompanied by a thorough rationale.  If the 
examiner cannot render a requested opinion 
without resorting to speculation, the 
examiner must provide the reasoning for that 
determination.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for a scheduled examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  Documentation 
must also be obtained and associated with the 
Veteran's claims file that indicates whether 
any notice that was sent was received or 
returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a Supplemental 
Statement of the Case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


